Exhibit 10.4

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT is entered into as of this 27th day of
January, 2010 by and among Chesapeake Lodging Trust, a Maryland real estate
investment trust (the “Trust”) and Hyatt Corporation, a Delaware corporation
(“Purchaser”).

WHEREAS, the Trust, the Operating Partnership (as defined below) and Purchaser
are parties to a Share Purchase Agreement, dated as of September 26, 2009 (the
“Share Purchase Agreement”), pursuant to which concurrently with the Trust’s
proposed initial public offering (the “IPO”), the Trust agreed to issue in a
private placement to Purchaser and Purchaser agreed to purchase a number of
Common Shares set forth in the Share Purchase Agreement (the “Shares”); and

WHEREAS, the Trust and Purchaser desire to enter into this Agreement to provide
Purchaser and certain of its permitted transferees with certain registration
rights described herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. Definitions. The following capitalized terms used herein have the following
meanings:

“Affiliate” means (a) any Person that directly, or indirectly through one or
more intermediaries, controls, is controlled by or is under common control with
such other Person, (b) any executive officer or general partner of such other
Person and (c) any legal entity for which such Person acts as executive officer
or general partner, and “control” for these purposes means the direct or
indirect power to direct or cause the direction of the management and policies
of another Person, whether by operation of law or regulation, through ownership
of securities, as trustee or executor or in any other manner.

“Agreement” means this Registration Rights Agreement, as amended, restated,
supplemented, or otherwise modified from time to time.

“Board” means the board of trustees of the Trust.

“Business Day” means any day, other than a Saturday or Sunday or a day on which
commercial banks in New York, New York are authorized or required by law to
close.

“Commission” means the Securities and Exchange Commission, or any other federal
agency then administering the Securities Act or the Exchange Act.

“Common Shares” means the Trust’s common shares of beneficial interest, par
value $0.01 per share, together with any class of shares of beneficial interest
of the Trust or shares of capital stock of a successor to the entire business of
the Trust which may be issued in exchange for such Common Shares.



--------------------------------------------------------------------------------

“Demand Registration” is defined in Section 2.2.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

“Holder” means (a) Purchaser in its capacity as a holder of record of
Registrable Securities, (b) any Affiliate of Purchaser that is a direct or
indirect transferee of Registrable Securities from Purchaser or any subsequent
Holder and (c) any direct or indirect transferee of transfer of not less than
20% of the initial number of Registrable Securities issued to Purchaser at the
closing under the Share Purchase Agreement from Purchaser or any subsequent
Holder. For purposes of this Agreement, the Trust may deem and treat the
registered holder of Registrable Securities as the Holder and absolute owner
thereof, unless notified to the contrary in writing by the registered Holder
thereof.

“Indemnified Party” is defined in Section 6.3.

“Indemnifying Party” is defined in Section 6.3.

“Inspectors” is defined in Section 5.1.8.

“IPO” is defined in the recitals to this Agreement.

“Long-Form Demand Registration” is defined in Section 2.1.2.

“Losses” is defined in Section 6.1.

“Majority-in-Interest” means Holders of more than 50% of the Registrable
Securities.

“Maximum Threshold” is defined in Section 2.4.

“Operating Partnership” means Chesapeake Lodging, L.P., a Delaware limited
partnership.

“Person” means an individual or a real estate investment trust, corporation,
limited liability company, partnership, joint venture, trust, unincorporated
organization, association (including any group, organization, co-tenancy, plan,
board, council or committee), government (including a country, state, county, or
any other governmental or political subdivision, agency or instrumentality
thereof) or other entity (or series thereof).

“Piggy-Back Registration” is defined in Section 3.1.

“Pro Rata Adjusted” is defined in Section 2.4.

“Prospectus” means the prospectus or prospectuses included in any Registration
Statement (including without limitation, any “free writing prospectus” (as
defined in Rule 405

 

2



--------------------------------------------------------------------------------

under the Securities Act) and any prospectus subject to completion and a
prospectus that includes any information previously omitted from a prospectus
filed as part of an effective registration statement in reliance upon Rule 430A
promulgated under the Securities Act and any term sheet filed pursuant to
Rule 434 under the Securities Act), as amended or supplemented by any prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by such Registration Statement and by all other
amendments and supplements to the prospectus, including post-effective
amendments and all material incorporated by reference or deemed to be
incorporated by reference in such prospectus or prospectuses.

“Purchaser” is defined in the preamble to this Agreement.

“Records” is defined in Section 5.1.8.

“Registration” means a registration effected by preparing and filing a
registration statement or similar document in compliance with the requirements
of the Securities Act, and such registration statement becoming effective.

“Registrable Securities” means at any time the Shares, together with any class
of shares of beneficial interest of the Trust or shares of capital stock of a
successor to the entire business of the Trust which may be issued in exchange
for such Shares or as payment of any dividend on such Shares. As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities on the earliest to occur of: (a) the date on which a Registration
Statement with respect to the sale of such securities shall have become
effective under the Securities Act and such securities shall have been sold,
transferred, disposed of or exchanged in accordance with such Registration
Statement; (b) the date on which such securities shall have ceased to be
outstanding; (c) the date on which the Registrable Securities have been sold and
all transfer restrictions and restrictive legends with respect to such
Registrable Securities are removed upon the consummation of such sale; and
(d) the date on which such securities shall have been assigned, sold, disposed
of or otherwise transferred to any Person that is not and does not become a
Holder upon receipt of such securities.

“Registration Statement” means any registration statement filed by the Trust
with the Commission in compliance with the Securities Act for a public offering
and sale of Common Shares or other securities of the Trust, including the
Prospectus, amendments and supplements to such Registration Statement, including
post-effective amendments, all exhibits and all materials incorporated by
reference or deemed to be incorporated by reference in such Registration
Statement (other than a registration statement (a) on Form S-4 or Form S-8, or
their successors, (b) covering only securities proposed to be issued in exchange
for securities or assets of another entity, (c) for an exchange offer or
offering of securities solely to the Trust’s existing shareholders, (d) covering
only an offering of debt that is convertible into equity securities of the Trust
or (e) covering only a dividend reinvestment plan, direct stock purchase plan or
at-the-market offering).

“Resale Registration Statement” is defined in Section 2.3.

 

3



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

“Share Purchase Agreement” is defined in the recitals to this Agreement.

“Shares” is defined in the recitals to this Agreement.

“Short-Form Demand Registration” is defined in Section 2.2.1.

“Trust” is defined in the preamble to this Agreement.

“underwritten offering” means a Registration in which securities of the Trust
are sold to one or more underwriters for reoffering to the public.

 

2. Registration Rights.

2.1. Long-Form Registrations.

2.1.1 Subject to the terms of this Agreement, at any time at least one hundred
eighty (180) days following the closing of the IPO, each Holder may request
registration under the Securities Act on Form S-11 or any similar long-form
Registration Statement for the offering of all or part of its Registrable
Securities; provided, that with respect to any requests under this
Section 2.1.1, the anticipated aggregate offering amount of the Registrable
Securities covered by such Registration Statement shall exceed $12,500,000 (net
of underwriting discounts and commissions).

2.1.2 Within ten (10) days after receipt of any written request pursuant to
Section 2.1.1, the Trust will give written notice of such request to all other
holders of Registrable Securities and will use reasonable best efforts to
include in such registration all Registrable Securities with respect to which
the Trust has received written requests for inclusion within thirty (30) days
after delivery of the Trust’s notice, and, thereupon the Trust will use its
reasonable best efforts to effect, at the earliest possible date, the
registration under the Securities Act. All registrations requested pursuant to
Section 2.1.1 are referred to herein as “Long-Form Demand Registrations.”

2.1.3 Notwithstanding the foregoing provisions of this Section 2.1, (a) the
Trust shall not be obligated to effect a Long-Form Demand Registration at any
time when the Trust is eligible at the time of the request to file a
Registration Statement on an appropriate form for an offering to be made on a
delayed or continuous basis pursuant to Rule 415 under the Securities Act or any
successor thereof, and (b) the Trust shall not be obligated to effect more than
two (2) Long-Form Demand Registrations for all Holders in the aggregate pursuant
to Section 2.1.1.

 

4



--------------------------------------------------------------------------------

2.2 Short-Form Registrations.

2.2.1 In addition to the Long-Form Demand Registrations provided pursuant to
Section 2.1 above, commencing on the date on which the Trust becomes eligible to
register securities issued by it on an appropriate form for an offering to be
made on a delayed or continuous basis pursuant to Rule 415 under the Securities
Act or any successor thereof (“Short-Form Demand Registrations” and, together
with the Long-Form Demand Registrations, “Demand Registrations”), each Holder
will be entitled to request registrations under the Securities Act of all or
part of its Registrable Securities; provided, that with respect to any requests
under this Section 2.2.1, the anticipated aggregate offering amount of the
Registrable Securities covered by a Short-Form Demand Registration shall exceed
$7,500,000 (net of underwriting discounts and commissions).

2.2.2 Within ten (10) days after receipt of any request pursuant to
Section 2.2.1, the Trust will give written notice of such request to all other
holders of Registrable Securities and will use reasonable best efforts to
include in such registration all Registrable Securities with respect to which
the Trust has received written requests for inclusion within ten (10) days after
delivery of the Trust’s notice. Upon closing of the IPO, the Trust will use its
reasonable best efforts to make Short-Form Demand Registrations available for
the sale of Registrable Securities. Demand Registrations will be Short-Form
Demand Registrations whenever the Trust is permitted to use any applicable short
form. If for marketing or other reasons, any underwriters with respect to any
Short-Form Demand Registration request the inclusion in the Registration
Statement of information that is not required under the Securities Act to be
included in a Registration Statement on the applicable form for the Short-Form
Demand Registration, the Trust will provide such information as may be
reasonably requested for inclusion by such underwriters in the applicable
Registration Statement. Each Holder shall be limited to two (2) Short-Form
Demand Registrations.

2.2.3 The Trust shall prepare and file such additional Registration Statements
as necessary every three years (or such other period of time as may be required
to maintain continuously effective Resale Registration Statements (as defined
below) in connection with Short-Form Demand Registrations) and use its
reasonable best efforts to cause any such Registration Statement to be declared
effective by the Commission (if it is not an automatic shelf registration
statement) so that a Resale Registration Statement remains continuously
effective, subject to Section 2.6, with respect to resales of Registrable
Securities registered pursuant to a Short-Form Demand Registration as and for
the periods required hereunder, each such subsequent Registration Statement to
constitute a Resale Registration Statement hereunder.

2.3 Additional Securities. The Trust may include in the Registration Statement
relating to any such Demand Registrations (the “Resale Registration Statement”)
additional securities of the class of Registrable Securities to be registered
thereunder, including securities to be sold for the Trust’s own account or the
account of Persons who are not Holders of Registrable Securities.

2.4 Underwritten Offering; Reduction of Offering. Holders of Registrable
Securities shall have the right to request that a Demand Registration be
effected as an underwritten offering

 

5



--------------------------------------------------------------------------------

at any time, subject to this Section 2. All Holders proposing to participate in
such underwriting shall (a) enter into an underwriting agreement in customary
form with the underwriter(s) selected for such underwriting by a
Majority-in-Interest of the Registrable Securities included in such offering,
which underwriter(s) shall be reasonably acceptable to the Trust; provided that
with respect to such underwriting agreement or any other documents reasonably
required under such agreement, (i) no Holder shall be required to make any
representation or warranty with respect to or on behalf of the Company or any
other stockholder of the Company and (ii) the liability of any Holder shall be
limited as provided in Section 6.2 hereof, and (b) complete and execute all
questionnaires, powers-of-attorney, indemnities, opinions and other documents
required under the terms of such underwriting agreement. Notwithstanding the
foregoing, in no event shall the Trust be obligated to effect more than
one underwritten offering hereunder in any single six-month period. If the
managing underwriter(s) for an underwritten offering advise(s) the Trust and the
Holders in writing that the dollar amount or number of Registrable Securities
which the Holders desire to sell, taken together with all other Common Shares or
other securities which the Trust desires to sell and the Common Shares or other
securities, if any, as to which registration has been requested pursuant to
written contractual piggy-back registration rights held by other shareholders of
the Trust who desire to sell or otherwise, exceeds the maximum dollar amount or
maximum number of securities that can be sold in such offering without adversely
affecting the proposed offering price, the timing, the distribution method, or
the probability of success of such offering (such maximum dollar amount or
maximum number of securities, as applicable, the “Maximum Threshold”), then the
Trust shall include in such registration: (w) first, the Registrable Securities
(pro rata in accordance with the number of Registrable Securities which such
Holders have requested be included in such underwritten offering, regardless of
the number of Registrable Securities or other securities held by each such
Person (such proportion is referred to herein as “Pro Rata Adjusted”)) that can
be sold without exceeding the Maximum Threshold; (x) second, to the extent that
the Maximum Threshold has not been reached under the foregoing clause (w), the
Common Shares or other securities that the Trust desires to sell that can be
sold without exceeding the Maximum Threshold; (y) third, to the extent that the
Maximum Threshold has not been reached under the foregoing clauses (w) and (x),
the Common Shares or other securities for the account of other Persons that the
Trust is obligated to register pursuant to written contractual arrangements with
such Persons and that can be sold without exceeding the Maximum Threshold; and
(z) fourth, to the extent that the Maximum Threshold has not been reached under
the foregoing clauses (w), (x) and (y), the Common Shares that other
shareholders desire to sell that can be sold without exceeding the Maximum
Threshold to the extent that the Trust, in its sole discretion, wishes to permit
such sales pursuant to this clause (z).

A request for an underwritten offering may be withdrawn by a
Majority-in-Interest included in such offering prior to the consummation
thereof, and, in such event, such withdrawal shall not be treated as a request
for an underwritten offering which shall have been effected pursuant to the
immediately preceding paragraph. In no event will a Demand Registration count as
a Demand Registration unless at least fifty percent (50%) of all Registrable
Securities requested to be registered in such Demand Registration by the Holders
initiating such Demand Registration are, in fact, registered in such
registration.

2.5 Inclusion in Resale Registration Statement. The Trust shall give written
notice to all Holders at least 20 Business Days prior to the anticipated filing
date of the Resale

 

6



--------------------------------------------------------------------------------

Registration Statement, which notice shall include a questionnaire seeking
information from the Holders deemed necessary or advisable by the Trust or its
counsel in order to file the Resale Registration Statement. At the time the
Resale Registration Statement is declared effective (or becomes effective, if
the Resale Registration Statement is an automatic shelf registration statement),
each Holder that has delivered to the Trust a duly completed and executed
questionnaire on or prior to the date which is ten Business Days prior to such
time of effectiveness shall be named as a selling shareholder in the Resale
Registration Statement and the related Prospectus in such a manner as to permit
such Holder to deliver such Prospectus to purchasers of Registrable Securities
in accordance with applicable law. Subject to the terms and conditions hereof,
after effectiveness of the Resale Registration Statement, the Trust shall file a
supplement to such Prospectus or amendment to the Resale Registration Statement
upon request of any Holder as necessary to name as selling shareholders therein
any Holders that provide to the Trust duly completed and executed questionnaires
and shall use reasonable best efforts to cause any post-effective amendment to
such Resale Shelf Registration Statement filed for such purpose to be declared
effective (if it is not an automatic shelf registration statement) by the
Commission as promptly as reasonably practicable after the filing thereof.

2.6 Suspension of Use of Registration Statement. Upon prior written notice to
the Holders, the Trust may suspend the use of a Resale Registration Statement
pursuant to this Section 2 on up to two occasions during any period of twelve
consecutive months for a reasonable time specified in the notice but not
exceeding 90 days in the aggregate during any such twelve month period (which
period may not be extended or renewed), if (a) the Board determines in good
faith that permitting sales under the Registration Statement would materially
and adversely affect an offering of securities of the Trust; (b) a Piggy-Back
Registration (defined below) in which Holders were able to participate and
include at least fifty percent (50%) of all Registrable Securities tendered by
such Holders for registration in such Piggy-Back Registration was completed
within the prior 90 days; or (c) the Trust is in possession of material
non-public information and the Board determines in good faith that the
disclosure of such information during the period specified in such notice would
not be in the best interests of the Trust.

 

3. Piggy-Back Registration.

3.1 Piggy-Back Rights. At any time at least one hundred eighty (180) days
following the closing of the IPO, if the Trust proposes to file a Registration
Statement under the Securities Act with respect to an offering of equity
securities by the Trust for its own account or for shareholders of the Trust for
their account and the registration form to be used may be used for any
registration of Registrable Securities, then the Trust shall (a) give written
notice of such proposed filing and offering to the Holders of Registrable
Securities as soon as practicable but in no event less than ten (10) Business
Days before the anticipated filing date, which notice shall describe the amount
and type of securities to be included in such offering, the intended
method(s) of distribution, and the name of the proposed managing underwriter(s),
if any, of the offering, and (b) offer to the Holders of Registrable Securities
in such notice the opportunity to register the sale of such number of
Registrable Securities as such Holders may request in writing within five
Business Days following receipt of such notice (a “Piggy-Back Registration”). If
at any time after giving written notice of its intention to register any
securities and prior to the effective date of the Registration Statement filed
in connection with such registration, the Trust

 

7



--------------------------------------------------------------------------------

shall determine for any reason not to register or to delay registration of such
securities, the Trust may, at its election, give written notice of such
determination to each Holder of Registrable Securities and, (x) in the case of a
determination not to register, shall be relieved of its obligation to register
any Registrable Securities in connection with such registration, and (y) in the
case of a determination to delay registering, shall be permitted to delay
registering any Registrable Securities for the same period as the delay in
registering such other securities. The Trust shall cause such Registrable
Securities to be included in such registration and shall use its reasonable best
efforts to cause the managing underwriter(s) of a proposed underwritten offering
to permit the Registrable Securities requested to be included in a Piggy-Back
Registration on the same terms and conditions as any similar securities of the
Trust and to permit the sale or other disposition of such Registrable Securities
in accordance with the intended method(s) of distribution thereof. All Holders
of Registrable Securities proposing to distribute their securities through a
Piggy-Back Registration that involves an underwriter(s) shall enter into an
underwriting agreement in reasonable and customary form with the
underwriter(s) selected for such Piggy-Back Registration; provided that with
respect to such underwriting agreement or any other documents reasonably
required under such agreement, (i) no Holder shall be required to make any
representation or warranty with respect to or on behalf of the Company or any
other stockholder of the Company and (ii) the liability of any Holder shall be
limited as provided in Section 6.2 hereof and (ii) complete and execute all
questionnaires, powers-of-attorney, indemnities, opinions and other documents
reasonably required under the terms of such underwriting agreement. No
registration effected under this Section 3 shall relieve the Trust of its
obligations to effect a Demand Registration required by Section 2.

3.2 Reduction of Offering. If the managing underwriter(s) for a Piggy-Back
Registration that is to be an underwritten offering advises the Trust and the
Holders of Registrable Securities that in their opinion the dollar amount or
number of Common Shares or other securities which the Trust desires to sell,
taken together with Common Shares or other securities, if any, as to which
registration has been demanded pursuant to written contractual arrangements with
third parties, the Registrable Securities as to which registration has been
requested under this Section 3, and the Common Shares or other securities, if
any, as to which registration has been requested pursuant to the written
contractual piggy-back registration rights of other shareholders of the Trust,
exceeds the Maximum Threshold, then the Trust shall include in any such
registration:

(a) If the registration is undertaken for the Trust’s account: (i) first, the
Common Shares or other securities that the Trust desires to sell that can be
sold without exceeding the Maximum Threshold; and (ii) second, to the extent
that the Maximum Threshold has not been reached under the foregoing clause (i),
the Registrable Securities and the Common Shares or other securities proposed to
be sold for the account of other Persons that the Trust is obligated to register
pursuant to written contractual piggy-back registration rights with such Persons
and that can be sold without exceeding the Maximum Threshold (pro rata in
accordance with the number of Registrable Securities and Common Shares or other
securities which such Holders and other Persons have requested be included in
such underwritten offering, regardless of the number of Registrable Securities
and Common Shares or other securities held by each such Holder or other Person);
and

 

8



--------------------------------------------------------------------------------

(b) If the registration is a “demand” registration undertaken at the demand of
one or more Persons other than the Trust and any Holder, (i) first, the Common
Shares or other securities for the account of such demanding Persons that can be
sold without exceeding the Maximum Threshold; (ii) second, to the extent that
the Maximum Threshold has not been reached under the foregoing clause (i), the
Common Shares or other securities that the Trust desires to sell that can be
sold without exceeding the Maximum Threshold; and (iii) third, to the extent
that the Maximum Threshold has not been reached under the foregoing clauses
(i) and (ii), the Registrable Securities and the Common Shares or other
securities proposed to be sold for the account of other Persons that the Trust
is obligated to register pursuant to written contractual piggy-back registration
rights with such Persons and that can be sold without exceeding the Maximum
Threshold (pro rata in accordance with the number of Registrable Securities and
Common Shares or other securities which such Holders and other Persons have
requested be included in such underwritten offering, regardless of the number of
Registrable Securities and Common Shares or other securities held by each such
Holder or other Person).

3.3 Withdrawal. Any Holder of Registrable Securities may elect to withdraw such
Holder’s request for inclusion of Registrable Securities in any Piggy-Back
Registration by giving written notice to the Trust of such request to withdraw
prior to the effectiveness of the Registration Statement or filing of a
Prospectus naming such Holder as a selling shareholder, as applicable. The Trust
(whether on its own determination or as the result of a withdrawal by Persons
making a demand pursuant to written contractual obligations) may withdraw a
Registration Statement at any time prior to the effectiveness of the
Registration Statement without thereby incurring any liability to the Holders of
Registrable Securities. Notwithstanding any such withdrawal, the Trust shall pay
all expenses incurred by the Holders of Registrable Securities in connection
with such Piggy-Back Registration as provided in Section 5.3.

 

4. Restrictions on Public Sale by the Trust.

The Trust agrees not to effect any public sale or distribution (other than, in
the case of the Trust, in connection with (a) any merger, acquisition or similar
transaction that involves the public offering of securities, (b) public sales or
distributions solely by and for the account of the Trust of securities issued
pursuant to any employee benefit or similar plan, including equity incentive
plans or upon exercise or conversion by the holders thereof of other derivative
securities issued by the Trust that are then outstanding, or (c) any dividend
reinvestment plan, direct stock purchase plan or at-the-market offering program
then existing), of any securities during the period commencing on the date the
Trust receives a request for an underwritten offering from any Holder and
continuing until 90 days after the commencement of an underwritten offering (or
for such shorter period as the lead underwriter(s) shall request after
consultation with a Majority-in-Interest) unless earlier terminated by the lead
underwriter(s) in such underwritten offering.

 

9



--------------------------------------------------------------------------------

5. Registration Procedures.

5.1. Filings. In connection with the filing of any Registration Statement as
provided in this Agreement, the paragraphs below shall be applicable:

5.1.1 Filing of Registration Statement. The Trust shall (a) prepare and file
with the Commission a Registration Statement on any form for which the Trust
then qualifies or which counsel for the Trust shall deem appropriate and which
form shall be available for the sale of all Registrable Securities to be
registered thereunder in accordance with the intended method(s) of distribution
thereof, which shall comply as to form with the requirements of the applicable
form and include all financial statements required by the SEC to be filed
therewith, (b) use its reasonable best efforts to cause such Registration
Statement to be declared (if it is not an automatic shelf registration
statement) and remain effective for the period required by Section 5.1.3,
(c) not take any action that would cause a Registration Statement to contain a
material misstatement or omission or to be not effective and usable for resale
of Registrable Securities during the period that such Registration Statement is
required to be effective and usable, (d) use its reasonable best efforts to
cause each Registration Statement and the related Prospectus and any amendment
or supplement thereto, as of the effective date of such Registration Statement,
amendment or supplement to comply in all material respects with any requirements
of the Securities Act and the rules and regulations of the SEC and (e) cause
such Registration Statement and the related Prospectus and any amendment or
supplement thereto not to contain any untrue statement of a material fact
required to be stated therein or necessary to make the statements therein not
misleading during the period that such Registration Statement is required to be
effective and usable.

5.1.2 Copies. The Trust shall, upon request, prior to filing a Registration
Statement or Prospectus in respect of Registrable Securities, or any amendment
or supplement thereto, furnish without charge to the Holders of Registrable
Securities included in such registration, any underwriter and such Holders’ or
underwriter’s legal counsel, copies of such Registration Statement as proposed
to be filed, each amendment and supplement to such Registration Statement (in
each case including all exhibits thereto and documents incorporated by reference
therein), the Prospectus included in such Registration Statement (including each
preliminary Prospectus) and such other documents as the Holders of Registrable
Securities included in such Registration, underwriter or legal counsel for any
such Holders or underwriter may reasonably request. Following the filing of such
Registration Statement, the Trust shall furnish to the Holders of Registrable
Securities included in such registration (in each case in an electronic format,
unless otherwise required by applicable law), without charge, such number of
copies of such Registration Statement, each amendment and supplement thereto (in
each case including all exhibits thereto and documents incorporated by reference
therein), the Prospectus included in such Registration Statement (including each
preliminary Prospectus) and such other documents as the Holders of Registrable
Securities included in such Registration, underwriter or legal counsel for any
such Holders or underwriter may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such Holders. Each Holder of
Registrable Securities included in the Registration Statement shall have the
right to request in writing that the Trust modify any information contained in
such Registration Statement, amendment and supplement thereto pertaining solely
to such Holder or which such counsel to Holder may reasonably request in order
to ensure that the Registration Statement complies with the Securities Act and
the rules and regulations promulgated thereunder and the Trust shall use its
reasonable best efforts to comply with such request; provided, however, that the
Trust shall not have any obligation to so modify any information if the Trust
reasonably expects that so doing would cause the Prospectus to contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading.

 

10



--------------------------------------------------------------------------------

5.1.3 Amendments and Supplements. The Trust shall prepare and file with the
Commission such amendments, including post-effective amendments, and supplements
to such Registration Statement and the Prospectus used in connection therewith
as may be necessary to keep such Registration Statement effective and in
compliance with the provisions of the Securities Act until all Registrable
Securities and other securities covered by such Registration Statement have been
disposed of in accordance with the intended method(s) of distribution set forth
in such Registration Statement or such securities have been withdrawn.

5.1.4 Notification. After the filing of a Registration Statement, the Trust
shall promptly, and in no event more than three Business Days after such filing,
notify the Holders of Registrable Securities included in such Registration
Statement of such filing, and shall further promptly notify such Holders of the
occurrence, and in no event more than three Business Days after such occurrence
of any of the following and, if requested by any Holder, confirm such advice in
writing: (a) when such Registration Statement becomes effective; (b) when any
post-effective amendment to such Registration Statement becomes effective;
(c) the issuance by the Commission of any stop order; and (d) any request by the
Commission for any amendment or supplement to such Registration Statement or any
Prospectus relating thereto or for additional information or of the occurrence
of an event requiring the preparation of a supplement or amendment to such
Prospectus so that, as thereafter delivered to the purchasers of the securities
covered by such Registration Statement, such Prospectus will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading,
and promptly make available to the Holders of Registrable Securities included in
such Registration Statement any such supplement or amendment; except that before
filing with the Commission a Registration Statement or Prospectus or any
amendment or supplement thereto, including documents incorporated by reference,
the Trust shall furnish to the Holders of Registrable Securities included in
such Registration Statement and to the legal counsel for any such Holders,
copies of all such documents proposed to be filed sufficiently in advance of
filing to provide such Holders and legal counsel with a reasonable opportunity
to review such documents and comment thereon, and the Trust shall not file any
Registration Statement or Prospectus or amendment or supplement thereto,
including documents incorporated by reference, to which such Holders or their
legal counsel shall reasonably object. The Trust shall use its reasonable best
efforts to obtain the withdrawal of any order suspending the effectiveness or
qualification of a Registration Statement or suspending or preventing the use of
any related Prospectus at the earliest possible time.

5.1.5 State Securities Laws Compliance. The Trust shall use its best efforts to
(a) register or qualify the Registrable Securities covered by the Registration
Statement under such securities or “blue sky” laws of such jurisdictions in the
United States as the Holders of Registrable Securities included in such
Registration Statement (in light of their intended plan of distribution) may
reasonably request and (b) take such action as reasonably necessary to cause
such Registrable Securities covered by the Registration Statement to be
registered with or approved by such other governmental authorities as may be
necessary by virtue of the business and operations of the Trust and do any and
all other acts and things that may be necessary or

 

11



--------------------------------------------------------------------------------

advisable to enable the Holders of Registrable Securities included in such
Registration Statement to consummate the disposition of such Registrable
Securities in such jurisdictions; provided, however, that the Trust shall not be
required to qualify generally to do business in any jurisdiction where it would
not otherwise be required to qualify but for this paragraph, consent to general
service of process in any such jurisdiction or subject itself to taxation in any
such jurisdiction.

5.1.6 Agreements for Disposition. The Trust shall enter into customary
agreements (including, if applicable, an underwriting agreement in customary
form) and take such other actions as are reasonably required in order to
expedite or facilitate the disposition of such Registrable Securities. Such
Holders of Registrable Securities shall agree to such representations,
warranties, covenants and indemnification and contribution obligations for
selling shareholders as are customarily contained in agreements of that type
used by the underwriters.

5.1.7 Cooperation. (a) The management of the Trust shall cooperate fully in any
offering of Registrable Securities hereunder, which cooperation shall include,
without limitation, the preparation of the Registration Statement with respect
to such offering and all other offering materials and related documents, and
participation in meetings with underwriters, attorneys, accountants and
potential purchasers, including without limitation, participation in any
roadshow for an underwritten offering.

(b) The Trust shall, upon request, furnish to the lead underwriter of an
underwritten offering of Registrable Securities, if any, without charge, at
least one signed copy of each Registration Statement and any post-effective
amendment thereto, including financial statements and schedules, all documents
incorporated therein by reference and all exhibits; and furnish to each Holder
of Registrable Securities, without charge, at least one conformed copy of each
Registration Statement and any post-effective amendment thereto (without
documents incorporated therein by reference or exhibits thereto, unless
requested) and shall cooperate with the selling Holders of Registrable
Securities and the lead underwriter of an underwritten offering of Registrable
Securities, if any, to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends; and enable such Registrable Securities to be in such
denominations (consistent with the provisions of the governing documents
thereof) and registered in such names as the selling Holders or the lead
underwriter of an underwritten offering of Registrable Securities, if any, may
reasonably request at least three business days prior to any sale of Registrable
Securities.

5.1.8 Records. The Trust shall make available for inspection by the Holders of
Registrable Securities included in such Registration Statement, any underwriter
participating in any disposition pursuant to such Registration Statement and any
attorney, accountant or other professional retained by any Holder of Registrable
Securities included in such Registration Statement or any underwriter
(collectively, the “Inspectors”), all financial and other records, pertinent
corporate documents and properties of the Trust (collectively, the “Records”) as
shall be reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Trust’s officers, trustees and employees to supply
all information reasonably requested by

 

12



--------------------------------------------------------------------------------

any of them in connection with such Registration Statement. Records which the
Trust determines, in good faith, to be confidential and which it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors unless
(a) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in such Registration Statement or (b) the release of
such Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction. Each Holder of Registrable Securities included in such
Registration Statement agrees that information obtained by it as a result of
such inspections shall be deemed confidential and shall not be used by it as the
basis for any market transactions in the securities of the Trust unless and
until such is made generally available to the public. Each Holder of Registrable
Securities included in such Registration Statement further agrees that it will,
upon learning that disclosure of such Records is sought in a court of competent
jurisdiction, give notice to the Trust and allow the Trust, at its expense, to
undertake appropriate action to prevent disclosure of the Records deemed
confidential.

5.1.9 Opinions and Comfort Letters. If a Registration Statement in respect of
Registrable Securities includes an underwritten offering, the Trust shall
furnish (a) any opinion of counsel to the Trust delivered to any underwriter and
(b) any comfort letter from the Trust’s independent public accountants delivered
to any underwriter, each in the form reasonably requested by counsel to such
underwriter and shall furnish to each Holder of Registrable Securities included
in such Registration Statement a signed counterpart, addressed to such Holder,
of any such opinion of counsel or comfort letter.

5.1.10 Earnings Statement. The Trust shall make available to its shareholders,
as soon as practicable but not more than 12 months after the effective date of
the Registration Statement, an earnings statement satisfying the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder.

5.1.11 Listing. To the extent any Registrable Securities are not then listed on
an exchange, the Trust shall use its reasonable best efforts to cause all
Registrable Securities included in any Registration Statement to be listed on
such exchanges or otherwise designated for trading in the same manner as similar
securities issued by the Trust are then listed or designated.

5.2. Obligation to Suspend Distribution. Upon receipt of any notice from the
Trust of the happening of any event of the kind described in Section 5.1.4(d),
each Holder of Registrable Securities included in any registration shall
immediately discontinue disposition of such Registrable Securities pursuant to
the Registration Statement covering such Registrable Securities until such
Holder receives the supplemented or amended Prospectus contemplated by
Section 5.1.4(d) and, if so directed by the Trust, each such Holder will destroy
all copies, other than permanent file copies then in such Holder’s possession,
of the most recent Prospectus covering such Registrable Securities at the time
of receipt of such notice.

5.3. Registration Expenses. The Trust shall pay the following costs and expenses
incurred in connection with (a) any Demand Registration pursuant to Section 2
and (b) any Piggy-Back Registration pursuant to Section 3, and all expenses
incurred in performing or complying with its other obligations under this
Agreement, whether or not the Registration

 

13



--------------------------------------------------------------------------------

Statement becomes effective, including, without limitation: (i) all registration
and filing fees; (ii) fees and expenses of compliance with securities or “blue
sky” laws (including fees and disbursements of counsel in connection with blue
sky qualifications of the Registrable Securities); (iii) printing expenses;
(iv) the fees and expenses incurred in connection with the listing of the
Registrable Securities as required by Section 5.1.11 ; (v) Financial Industry
Regulatory Authority, Inc. fees; (vi) fees and disbursements of counsel for the
Trust and fees and expenses for independent public accountants retained by the
Trust (including the expenses or costs associated with the delivery of any
opinions or comfort letters requested pursuant to Section 5.1.9); and (vii) the
fees and expenses of any special experts retained by the Trust in connection
with such Registration. The Trust shall have no obligation to pay any other
costs or expenses in the course of any Registration contemplated hereby. The
Trust shall have the right to exclude any Holder that does not agree to bear its
expenses (except as expressly provided in the second preceding sentence) from
the applicable Registration. The obligation of the Trust to bear the expenses
described in this Section 5.3 shall apply irrespective of whether a Registration
becomes effective, is withdrawn or suspended, is converted to another form of
Registration and irrespective of when any of the foregoing shall occur.

5.4. Information. In connection with the filing of any Registration Statement
covering Registrable Securities, the Holders of Registrable Securities shall
provide such information as may reasonably be requested by the Trust in
connection with the preparation of any Registration Statement in order to effect
the Registration of any Registrable Securities and in connection with the
Trust’s obligation to comply with federal and applicable state securities
laws. If a Holder fails to provide such information after reasonably requested,
the Trust may omit such Holder’s Registrable Securities from such Registration
Statement.

 

6. Indemnification and Contribution.

6.1. Indemnification by the Trust. The Trust agrees to indemnify and hold
harmless to the fullest extent permitted by law each Holder of Registrable
Securities, and each of their respective officers, employees, Affiliates,
trustees, directors, partners, members, attorneys and agents, and each Person,
if any, who controls (within the meaning of Section 15 of the Securities Act or
Section 20(a) of the Exchange Act) such Holder of Registrable Securities from
and against any expenses, losses, judgments, claims, damages or liabilities
(“Losses”) arising out of or based upon any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement under which
the sale of such Registrable Securities was registered under the Securities Act,
Prospectus (including any preliminary Prospectus), or any amendment thereof or
supplement thereto, or arising out of or based upon any omission or alleged
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in the case of the Prospectus in the light of the
circumstances under which they were made, not misleading; provided, however,
that the Trust will not be liable in any such case to any Holder to the extent
that any such Loss arises out of or is based upon any untrue statement or
alleged untrue statement or omission or alleged omission made in such
Registration Statement, Prospectus, or any such amendment thereof or supplement
thereto, in reliance upon and in conformity with information furnished to the
Trust, in writing, by such Holder expressly for use therein.

 

14



--------------------------------------------------------------------------------

6.2. Indemnification by Holders of Registrable Securities. In connection with
any Registration Statement in which a Holder is participating and as a condition
to such participation, each Holder of Registrable Securities agrees, severally
and not jointly, to indemnify and hold harmless to the fullest extent permitted
by law the Trust, and each of its officers, employees, Affiliates, trustees and
agents, and each Person who controls the Trust within the meaning of the
Securities Act and each underwriter (if any), and each Person, if any, who
controls such underwriter within the meaning of the Securities Act, against any
Losses, insofar as such Losses (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement under which the sale of such
Registrable Securities was registered under the Securities Act, Prospectus
(including any preliminary Prospectus), or any amendment thereof or supplement
thereto, or arise out of or are based upon any omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statement therein, in the case of the Prospectus in the light of the
circumstances under which they were made, not misleading, if the statement or
omission was made in reliance upon and in conformity with information furnished
in writing to the Trust by such Holder expressly for use therein. Each Holder’s
indemnification obligations hereunder shall be several and not joint and shall
be limited to the amount of gross proceeds actually received by such Holder from
sales of Registrable Securities giving rise to such obligations.

Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Trust or any Indemnified Party and
shall survive the transfer of such securities by any Holder.

6.3. Conduct of Indemnification Proceedings. Promptly after receipt by any
Person of any notice of any Loss or any action in respect of which indemnity may
be sought pursuant to Section 6.1 or 6.2, such Person (the “Indemnified Party”)
shall, if a claim in respect thereof is to be made against any other Person for
indemnification hereunder, notify such other Person (the “Indemnifying Party”)
in writing of the Loss or action; provided, however, that the failure by the
Indemnified Party to notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability which the Indemnifying Party may have to
such Indemnified Party hereunder, except and solely to the extent the
Indemnifying Party is actually and materially prejudiced by such failure. If the
Indemnified Party is seeking indemnification with respect to any claim or action
brought against the Indemnified Party, then the Indemnifying Party shall be
entitled to participate in such claim or action, and, to the extent that it
wishes, jointly with all other Indemnifying Parties, to assume control of the
defense thereof with counsel reasonably satisfactory to the Indemnified
Party. After notice from the Indemnifying Party to the Indemnified Party of its
election to assume control of the defense of such claim or action, the
Indemnifying Party shall not be liable to the Indemnified Party for any legal or
other expenses subsequently incurred by the Indemnified Party in connection with
the defense thereof other than reasonable costs of investigation; provided,
however, that in any action in which both the Indemnified Party and the
Indemnifying Party are named as defendants or if such Indemnified Party or
parties determines in good faith that a conflict of interest exists and that
therefore it is advisable for such Indemnified Party or parties to be
represented by separate counsel or that, upon advice of counsel, there may be
legal defenses available to it or them which are different from or in addition
to those available to the Indemnifying Party, then the Indemnifying Party or
parties shall not be entitled to assume such defense and the Indemnified Party
or parties shall be

 

15



--------------------------------------------------------------------------------

entitled to separate counsel at the Indemnifying Party’s or parties’ expense. If
an Indemnifying Party or parties is not so entitled to assume the defense of
such action or does not assume such defense, after having received the notice
referred to in the first sentence of this paragraph, the Indemnifying Party or
parties will pay the reasonable fees and expenses of counsel for the Indemnified
Party or parties (limited in each jurisdiction to one counsel for all
Indemnified Parties under this Agreement). The Indemnified Party shall have the
right to employ separate counsel (but no more than one such separate counsel,
which firm shall be designated in writing by those Indemnified Parties who sold
a majority of the Registrable Shares sold by all such Indemnified Parties) to
represent the Indemnified Party or parties and their respective controlling
Persons who may be subject to liability arising out of any claim in respect of
which indemnity may be sought by the Indemnified Party or parties against the
Indemnifying Party or parties, with the fees and expenses of such counsel to be
paid by such Indemnifying Party. No Indemnifying Party shall, without the prior
written consent of any Indemnified Party or parties, consent to entry of
judgment or effect any settlement of any claim or pending or threatened
proceeding in respect of which the Indemnified Party or parties are or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such judgment or settlement includes an unconditional
release of such Indemnified Party from all liability arising out of such claim
or proceeding and does not include any statement of admission of fault,
culpability or failure to act by or on behalf of such Indemnified Party.

6.4. Contribution.

6.4.1 If the indemnification provided for in this Section 6 is unavailable to
any Indemnified Party or insufficient to hold it harmless in respect of any Loss
referred to herein, then each such Indemnifying Party, in lieu of indemnifying
such Indemnified Party or parties, shall contribute to the amount paid or
payable by such Indemnified Party or parties as a result of such Loss in such
proportion as is appropriate to reflect the relative fault of the Indemnified
Parties and the Indemnifying Parties in connection with the actions or omissions
which resulted in such Loss, as well as any other relevant equitable
considerations. The relative fault of any Indemnified Party and any Indemnifying
Party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by such
Indemnified Party or such Indemnifying Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

6.4.2 The parties agree that it would not be just and equitable if contribution
pursuant to this Section 6.4 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding Section 6.4.1.

6.4.3 The amount paid or payable by an Indemnifying Party as a result of any
Loss shall be deemed to include, subject to the limitations set forth above, any
legal or other expenses incurred by such Indemnified Party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 6.4, no Holder of Registrable Securities shall be
required to contribute any amount in excess of the dollar amount by which the
gross proceeds actually received by such Holder from the sale of Registrable

 

16



--------------------------------------------------------------------------------

Securities exceeds the amount of any damages that such Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No Person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

6.4.4 The indemnity and contribution agreements contained in this Section 6 are
in addition to any liability which the Indemnifying Parties may otherwise have
to the Indemnified Parties hereunder, under applicable law or at equity, and
shall remain in full force and effect regardless of any investigation made by or
on behalf of any Indemnified Party or any officer, employee, Affiliate, trustee,
director, partner, member, attorney, agent or controlling person of such
Indemnified Party and shall survive the transfer of Registrable Securities.

 

7. Underwriting and Distribution.

7.1. Rule 144. At such times as the Trust is obligated to file reports in
compliance with either Section 13 or 15(d) of the Exchange Act, the Trust
covenants that it shall file any reports required to be filed by it under the
Securities Act or the Exchange Act and shall take such further action as the
Holders of Registrable Securities may reasonably request, all to the extent
required from time to time to enable such Holders to sell Registrable Securities
(subject to any contractual obligation of such Holders to the contrary) without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 under the Securities Act, as such Rules may be amended from
time to time, or any similar Rule or regulation hereafter adopted by the
Commission. Upon the request of any Holder, the Trust will deliver to such
Holder a written statement as to whether it has complied with such requirements.

 

8. Miscellaneous.

8.1. Assignment; No Third Party Beneficiaries. This Agreement and the rights,
duties and obligations of the Trust hereunder may not be assigned or delegated
by the Trust in whole or in part. This Agreement and the rights, duties and
obligations of the Holders of Registrable Securities hereunder may be freely
assigned or delegated by such Holder of Registrable Securities in conjunction
with and to the extent of (a) any transfer of Registrable Securities to any
Affiliate of Purchaser, or (b) any transfer of not less than 20% of the initial
number of Registrable Securities issued to Purchaser at the closing under the
Share Purchase Agreement to any Person (subject to any contractual obligation of
such Holders to the contrary). This Agreement and the provisions hereof shall be
binding upon and shall inure to the benefit of each of the parties hereto and
their respective permitted successors and assigns; provided, however, that no
such transfer or assignment shall be binding upon or obligate the Trust to any
such assignee, and no such assignee shall be deemed a Holder hereunder, unless
and until the Trust shall have received written notice of such transfer or
assignment as herein provided and a written agreement of the assignee to be
bound by the provisions of this Agreement. This Agreement is not intended to
confer any rights or benefits on any Persons that are not party hereto other
than as expressly set forth in Article 6 and this Section 8.1.

 

17



--------------------------------------------------------------------------------

8.2. Notices. All notices, demands, requests, consents, approvals or other
communications required or permitted to be given hereunder or which are given
with respect to this Agreement shall be in writing and shall be personally
served, delivered by reputable overnight courier service with charges prepaid,
or transmitted by hand delivery, telex or facsimile, addressed as set forth
below, or to such other address as such party shall have specified most recently
by written notice. Notice shall be deemed given on the date of service or
transmission if personally served or transmitted by telex or facsimile;
provided, however, that if such service or transmission is not on a Business Day
or is after normal business hours, then such notice shall be deemed given on the
next Business Day. Notice otherwise sent as provided herein shall be deemed
given on the next Business Day following timely delivery of such notice to a
reputable overnight courier service with an order for next-day delivery.

To the Trust:

Chesapeake Lodging Trust

710 Route 46 East, Suite 206

Fairfield, NJ 07004

Facsimile: (201) 599-0527

Attention: Chief Financial Officer

To each Holder, at the address most recently provided by such Holder to the
Trust with a copy to Latham & Watkins LLP, 233 South Wacker Drive, Suite 5800,
Chicago, Illinois 60606, Facsimile: (312) 993-9767, Attention: Michael A Pucker.

8.3. Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable.

8.4. Counterparts. This Agreement may be executed by facsimile and in multiple
counterparts, and all of which taken together shall constitute one and the same
instrument.

8.5. Entire Agreement. This Agreement (including all agreements entered into
pursuant hereto and all certificates and instruments delivered pursuant hereto
and thereto) constitutes the entire agreement of the parties with respect to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
representations, understandings, negotiations and discussions among the parties,
whether oral or written.

8.6. Modifications and Amendments. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given unless the Trust has obtained the written consent of a
Majority-In-Interest of Registrable Securities outstanding at such time.

 

18



--------------------------------------------------------------------------------

8.7. Titles and Headings. Titles and headings of sections of this Agreement are
for convenience only and shall not affect the construction of any provision of
this Agreement.

8.8. Waivers and Extensions. Any party to this Agreement may waive any right,
breach or default which such party has the right to waive, provided, that such
waiver will not be effective against the waiving party unless it is in writing,
is signed by such party, and specifically refers to this Agreement. Waivers may
be made in advance or after the right waived has arisen or the breach or default
waived has occurred. Any waiver may be conditional. No waiver of any breach of
any agreement or provision herein contained shall be deemed a waiver of any
preceding or succeeding breach thereof nor of any other agreement or provision
herein contained. No waiver or extension of time for performance of any
obligations or acts shall be deemed a waiver or extension of the time for
performance of any other obligations or acts.

8.9. Remedies Cumulative. In the event that the Trust fails to observe or
perform any covenant or agreement to be observed or performed under this
Agreement, each Holder of Registrable Securities may proceed to protect and
enforce its rights by suit in equity or action at law, whether for specific
performance of any term contained in this Agreement or for an injunction against
the breach of any such term or in aid of the exercise of any power granted in
this Agreement or to enforce any other legal or equitable right, or to take any
one or more of such actions, without being required to post a bond. None of the
rights, powers or remedies conferred under this Agreement shall be mutually
exclusive, and each such right, power or remedy shall be cumulative and in
addition to any other right, power or remedy, whether conferred by this
Agreement or now or hereafter available at law, in equity, by statute or
otherwise.

8.10. Governing Law; Jurisdiction. This Agreement shall for all purposes be
deemed to be made under and shall be construed in accordance with the internal
laws of the State of New York without reference to its internal conflicts of
laws principles.

8.11. Specific Performance. The parties hereto acknowledge that there would be
no adequate remedy at law if any party fails to perform in any material respect
any of its obligations hereunder, and accordingly agree that each party, in
addition to any other remedy to which it may be entitled at law or in equity,
shall be entitled to compel specific performance of the obligations of any other
party under this Agreement in accordance with the terms and conditions of this
Agreement in any court of the United States or any State thereof having
jurisdiction, without the requirement of proving actual damages or posting a
bond.

8.12. Holdback Agreement. In connection with an underwritten primary or
secondary offering to the public conducted at any time following the IPO, each
Holder of Registrable Securities agrees, subject to any exceptions that may be
agreed upon at the time of such offering, not to sell or otherwise transfer or
dispose of any Registrable Securities (or other securities) of the Trust held by
them (other than Registrable Securities included in such offering in accordance
with the terms hereof) for a period equal to the lesser of 60 days following the
effective date of a Registration Statement of the Trust filed under the
Securities Act or such shorter period as to which the managing
underwriter(s) shall agree; provided that each executive officer and member of
the board of trustees of the Trust also agrees to such restrictions. Such
agreement shall be in

 

19



--------------------------------------------------------------------------------

writing in form reasonably satisfactory to the Trust and the managing
underwriter. The Trust may impose stop-transfer instructions with respect to the
Registrable Securities (or other securities of the Trust) subject to the
foregoing restriction until the end of said period.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered as of the date first written above.

 

TRUST: CHESAPEAKE LODGING TRUST By:  

/s/ James L. Francis

  Name: James L. Francis   Title:   President and Chief Executive Officer
PURCHASER: HYATT CORPORATION By:  

/s/ H. Charles Floyd

  Name: H. Charles Floyd   Title:   Exec. V.P. – North America Operations